In an action on a performance bond, defendants Forum Associates, Ltd., Theodore Blatt and Republic Insurance Company appeal from an order of the Supreme Court, Westchester County, dated February 25, 1977, which granted plaintiff’s motion to disqualify Arnold Blatt as attorney of record for defendants to the extent of disqualifying the said attorney as trial counsel for the named defendants. Order affirmed, without costs or disbursements. Arnold Blatt, who apparently will be a material witness in the trial of this action, contends that he is the only defendant who has an interest in the outcome of this litigation and that he should, therefore, be allowed to act as counsel not only for himself, but for the other defendants as well. While we agree that he cannot be barred from representing himself, we find that he should be barred from representing the other defendants. Accordingly, the order is affirmed. Hopkins, J. P., Latham, Shapiro and Mollen, JJ., concur.